DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 12, 2022 has been entered.
 
Response to Amendment
Applicant’s amendment filed on September 12, 2022 has been entered.  Claim 1 has been amended.  As such, Claims 1-13, 15-19, 21, and 22 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0039704 to Cabell et al. (“Cabell”), as evidenced by U.S. Patent No. 5,885,516 to Christensen (“Christensen”), in view of U.S. Patent Application Publication No. 2011/0244199 to Brennan et al. (“Brennan”), and further in view of U.S. Patent No. 5,804,281 to Phan et al. (“Phan”) and U.S. Patent Application Publication No. 2012/0196124 to Mackey et al. (“Mackey”).
With regard to Claims 1-5, 10, 11, 13, and 15, Cabell discloses fibrous structures comprising a hydroxyl polymer.  See, e.g., Abstract, entire document.  Cabell teaches the fibrous structure can be used as toilet tissue, paragraph [0046], and be dry.  Paragraph [0130].  Cabell discloses the fibrous structure comprises a first layer of spun fibrous elements, including filaments, comprising hydroxyl polymer fibers.  Paragraphs [0030], [0045], [0089], and [0122].  Cabell discloses the fibrous structure comprises a second layer comprising solid additives, which are in the form of naturally occurring fibers, such as wood pulp fibers.  Paragraphs [0061] to [0063] and [0122].  With regard to the second layer being formed of wet laid fibrous structure ply, Cabell teaches “[a] nonlimiting example by which solid additives [i.e. the wood pulp fibers] may be applied to the fibrous structure is by using a Dan Web former, an example of which is described in U.S. Patent No. 5,885,516” to Christensen.  Paragraph [0118].  Christensen teaches that their wood pulp layers are formed by an air laid process such that the final form of the web is in a paper configuration.  Abstract.  As such, Cabell teaches that their wood pulp layer can be in the form of a paper, as evidenced by Christensen.  However, neither Cabell nor Christensen disclose that the paper is wet laid, wherein the first layer of hydroxy polymer fibrous elements is spun from a die and directly laid on top of and bonded to the wet laid fibrous structure ply.  Brennan is similarly related to fibrous structures comprising a hydroxyl polymer, such as cellulose, starch, hemicellulose, or polyvinyl alcohol.  See, e.g., Abstract, paragraphs [0045] and [0093], entire document.  Brennan discloses forming paper layers is well known in accordance with either wet-laid papermaking processes or air-laid papermaking processes.  Paragraphs [0035] and [0046].  With respect to combining hydroxyl polymer filament layer with pulp fiber layer, Brennan teaches that “[t]he plurality of filaments 20 may be deposited directly onto a surface of the first layer 16 to form a layered fibrous structure.”  Paragraph [0091] (emphasis added); see also paragraph [0092].  Brennan also teaches that the filaments are spun from a die and deposited via the spun process.  Paragraphs [0123] and [0124].  As such, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the fibrous structure of Cabell as a wet laid paper product, since Brennan demonstrates that such a process is appropriate for use with hydroxyl fibers and wood pulp fibers to form fibrous structures suitable for use in sanitary products, and because it has been held to be within the general skill of a worker in the art to select a known material, such as a wet laid paper instead of a dry laid paper, on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).   Moreover, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to have spun the hydroxy polymer filaments of Cabell from a die and directly onto a surface of the wet-laid pulp fiber layer to form a surface-deposited surface, since Brennan teaches that the filaments are formed from a die by a spun process, and because Brennan also teaches that the filaments can be “deposited directly” onto a layer comprising wood pulp fibers.  Such a process would also provide the hydroxyl polymer filaments disclosed by Cabell as an exterior layer of the fibrous structure, which Cabell explicitly illustrates as an embodiment of their invention.  Figure 5.  With regard to the fibrous structure being multi-ply with a second ply comprising a second wet laid fibrous structure ply, Cabell discloses the fibrous structure can be used in multi-ply tissues.  Paragraphs [0009] and [0056].  Specifically, Cabell notes that the fibrous structure can effectively form two plies by being folded on itself.  Paragraph [0056].  Such a folded configuration would satisfy the claim limitation of a second play comprising a second wet laid ply because the claimed second ply having a wet laid fibrous structure is structurally overlapping in scope to the first wet laid fibrous structure.  See also Applicant’s Specification, page 12, lines 26-29 (“a single fibrous structure can effectively form two ‘plies’ or multiple ‘plies’, for example, by being folded on itself”).  
Cabell generally teaches that the diameter of the fibers and filaments can be less than about 50 microns, less than about 10 microns, or less than about 8 microns.  Paragraph [0044].  However, Cabell does not specifically disclose that the hydroxyl polymer filaments have an average diameter that is less than 10 microns and that the wood pulp fibers have an average diameter greater than 12 microns, wherein the wood pulp fiber ply has a 3D patterned structure.  Phan is also related to cellulosic fibrous structures comprising wood pulp fibers, such as paper, for use in sanitary products.  See, e.g., Abstract, entire document.  Phan teaches that suitable softwood pulp fibers have a diameter of 25 to 50 microns while suitable hardwood pulp fibers have a diameter of 12 to 25 microns.  Column 6, lines 25-31.  Phan also teaches that a wet laid fibrous slurry can be transferred to a secondary belt having upstanding protuberances not coincident with the topographical regions of the forming element.  Column 4, lines 29-34.  This results in a wood pulp fiber layer having a 3D pattern in the form of repeating protuberances.  Figure 4 and column 5, lines 3-9.  Phan teaches that such a feature provides improved liquid absorbency and retention features.  Column 10, lines 52-59.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the wood pulp fibers of Cabell with an average diameter in the range of 12 to 50 microns and the wood pulp fiber layer taught by the combination of Cabell with Brennan with a 3D pattern since Phan teaches that such fiber diameters are known to be suitable in the field of sanitary napkin products, and since Phan teaches that a 3D pattern can be provided to a wood pulp fiber layer to improve liquid absorbency and retention, and because “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Mackey also relates to fibrous structures comprising hydroxyl polymers suitable for use in sanitary products.  See, e.g., Abstract, entire document.  Mackey teaches that hydroxyl polymer filaments having an average fiber diameter less than 10 microns and more than 3 microns is suitable for use in sanitary products.  Paragraphs [0004], [0008], and [0025].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the hydroxyl polymer filaments of Cabell with an average diameter in the range of 3 to 10 microns since Mackey teaches that such fiber diameters are known to be suitable in sanitary napkin products, and because “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Moreover, each of the ranges fall within the generalized teachings of Cabell that the fibers be less than 50 microns in diameter.  
With regards to Claims 6-8, Cabell teaches the hydroxyl polymer can comprise polyvinyl alcohol or polysaccharide, such as cellulose derivatives.  Paragraph [0036].  With regard to Claim 9, Cabell teaches the hydroxyl polymer can be crosslinked.  Paragraphs [0091] to [0093].  With regard to Claim 12, Phan teaches that wood pulp fibers can be selected northern softwood kraft fibers.  Column 9, lines 15-21.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the wood pulp fibers of Cabell as northern softwood kraft pulp fibers, since Phan demonstrates that such pulp fibers are appropriate for use to form fibrous structures suitable for use in sanitary products, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).  With regard to Claim 16, Cabell does not mandate the use of surface chemistry agents.  With regard to Claim 17, Cabell does not disclose that the fibrous structure comprises lotion.  However, Brennan teaches that lotions can be added to the sanitary tissue product.  Paragraphs [0057] and [0058].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide lotion to the sanitary product disclosed by Cabell in order to increase user comfort, as shown to be known by Brennan.  With regard to Claims 18 and 19, Cabell does not disclose the properties of force variability value or force to drag value.  Nonetheless, it is reasonable to presume that such properties are inherent to Cabell in combination with Phan and Mackey.  Support for the presumption is found because Cabell discloses similarly claimed materials, i.e. a first fibrous layer of spun fibers and a second fibrous layer, similar methods of manufacturing, i.e. utilizing hydroxyl polymers in combination with wood pulp fibers, to make a similar end use product, i.e. sanitary tissue.  The burden is upon Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  With regard to Claims 21 and 22, Brennan teaches that it is well known to provide sanitary tissue products with softening agents and temporary wet strength agents.  Paragraph [0053].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the fibrous structure disclosed by Cabell with a temporary wet strength agent or a softening agent to provide features desired in the sanitary tissue art, as shown to be well known by Brennan.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 15-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10, and 12-19 of copending Application No. 15/478,392.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13, 15-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-36 of copending Application No. 15/478,322.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13, 15-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-36 of copending Application No. 15/478,326.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13, 15-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-36 of copending Application No. 15/478,344.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13, 15-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 17-19, 21, and 22 of copending Application No. 15/478,382.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13, 15-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-12, 15-19, 21, and 22 of copending Application No. 15/478,365.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13, 15-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 10 12, 13, 15-19, 21, and 22 of copending Application No. 15/478,372.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13, 15-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, and 12-17 of copending Application No. 15/478,402.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13, 15-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 11, 12, and 15-20 of copending Application No. 15/478,543.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13, 15-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 9, 10, 13-19, 21, and 22 of copending Application No. 15/478,410.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed September 12, 2022 have been fully considered but they are not persuasive.
Applicant argues that Cabell, as evidenced by Christensen, in view of Brennan, Phan, and Mackey fails to teach a dry multi-ply toilet tissue comprising a first ply comprising a 3D patterned fibrous structure upon which spun fibrous elements are deposited.  The Examiner disagrees.  First, Brennan teaches that “[t]he plurality of filaments 20 may be deposited directly onto a surface of the first layer 16 to form a layered fibrous structure.”  Paragraph [0091] (emphasis added); see also paragraph [0092].  Brennan also teaches that the filaments are spun from a die and deposited via the spun process.  Paragraphs [0123] and [0124].  Second, with regard to the 3D pattern of the pulp fiber layer, Phan teaches that a wet laid fibrous slurry can be transferred to a secondary belt having upstanding protuberances not coincident with the topographical regions of the forming element.  Column 4, lines 29-34.  This results in a wood pulp fiber layer having a 3D pattern in the form of repeating protuberances.  Figure 4 and column 5, lines 3-9.  Phan teaches that such a feature provides improved liquid absorbency and retention features.  Column 10, lines 52-59.  As such, the combined features of depositing spun filaments directly onto a 3D patterned fibrous structure is rendered prima facie obvious by the combined teachings of the cited references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789